DETAILED ACTION
Response to Arguments
The Examiner acknowledges the Terminal Disclaimer filed 02/23/2021.
With regard to the Applicants’ Remarks dated 11/19/2020, the Supplementary Amendment filed 02/09/2021 and the Examiner’s Amendment below:
The objection to claim 1 has been withdrawn in view of the Examiner’s Amendment.
Regarding the rejections of claims 1 and 7 under 35 U.S.C. 103 as being unpatentable over Malladi et al. (US20180300124A1) in view of Stettler et al. (US20170294102A1), Applicant’s arguments are persuasive. 
Updated searches show: 
Matsugatani (US20200034351A1) discloses “the edge computing device comprises a software module to download configuration data needed for operation of the edge computing device from a cloud-based computer server” by showing in para [0024] the edge gateway device receives a map update data from the cloud-based server and update the local table based on the updated data. Matsugatani fails to show “the software module downloads itself to other edge computing devices,” as in claim 1.
Examiner agrees that none of the cited references teach the features, as claimed. In light of further amendments, as presented below, no better art exists to teach all of the claimed limitations as in independent claims 1 and 7. Therefore, no new grounds of rejection are made. No other previously-made grounds of rejection remain. Claims 1-20 are allowable over prior art.
Examiner’s Amendment

Examiner’s amendment to the record appears below. Should the changes be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be filed no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a communication with Patent Agent Finan Joseph, Reg. No. 68482, on February 24, 2021 (Office of Attorney Gerald L. Fellows, Reg. No. 36133.) The following listing of claims replaces all prior versions and listings of claims in this application:

(Currently Amended) An edge computing device 

at least one processor coupled to the non-transitory computer-readable storage medium, wherein upon execution of at least a portion of the program logic by the at least one processor, the at least one processor es steps of a method including:
i) receiving, by the at least one edge computing device, a plurality of attributes from the cloud platform, the plurality of attributes associated with at least one device of a distributed environment coupled to the network;
ii) receiving, by the edge computing device, one or more current state data of the at least one device;
iii) preparing and analyzing a comparison based on a set of rules of the plurality of attributes, by the at least one edge computing device, of the one or more current state data of the at least one device; and
iv) based on the comparison, sending, by the edge computing device, an update to a human-machine-interface module for display to at least one user;
wherein the edge computing device comprises a software module to download configuration data needed for operation of the edge computing device from a cloud-based computer server; and
wherein the software module s itself to other edge computing devices.
(Currently Amended) The edge computing device of claim 1, further including 
(Previously Presented) The edge computing device of claim 2, wherein the operations include analyzing at least one operational characteristic of the at least one device of the distributed environment from data received into an edge cache of the at least one edge computing device, from the at least one device of the distributed environment.
(Previously Presented) The edge computing device of claim 3, wherein an edge logic of the at least one edge computing device includes human-machine-interface (HMI) logic configured 
(Previously Presented) The edge computing device of claim 1 coupled to the network, wherein the network includes a historian module supporting data retrieval operations from the distributed environment including time-series data from the at least one device, wherein the time-series data comprises the one or more current state data.
(Previously Presented) The edge computing device of claim 4, wherein the one or more current state data comprises an operational characteristic of the at least one device of the distributed environment, and wherein the at least one edge computing device includes logic configured to use at least a portion of the plurality of attributes determine a change in operational characteristic displayed by the human-machine-interface (HMI) logic.
(Currently Amended) A computer-implemented method comprising the steps of:
i) providing an edge computing device comprising a software module download 
ii) receiving, by the at least one edge computing device via a network coupled to the cloud-based computer server, a plurality of attributes associated with at least one device of a distributed environment coupled to the network;
iii) receiving, by the edge computing device, one or more current state data of the at least one device;
iv) preparing and analyzing a comparison based on a set of rules of the plurality of attributes, by the at least one edge computing device, of the one or more current state data of the at least one device; and
v) based on the comparison, sending, by the edge computing device, an update to a human-machine-interface module for display to at least one user.
(Original) The computer-implemented method of claim 7, wherein the one or more current state data are generated by one or more sensor devices measuring the one or more current state data from the at least one device of the distributed environment.
(Original) The computer-implemented method of claim 7, wherein the plurality of attributes includes assigned behaviors including associated data values of the at least one device.
(Original) The computer-implemented method of claim 7, wherein at least one of steps (ii), (iii), and (iv) operate at least once without an operable data connection between the at least one edge computing device and the cloud platform.
(Previously Presented) The computer-implemented method of claim 7, wherein step (iii) is repeated following step (v).
(Original) The computer-implemented method of claim 7, wherein based on at least one identified operational aspect of at least one connection in the network, the plurality of attributes from the cloud platform are downloaded to the at least one edge computing device, and the one or more current state data of at least one device of the distributed environment are monitored by the at least one edge computing device regardless of the identified operational aspects of the at least one connection in the network.
(Original) The computer-implemented method of claim 7, wherein the at least one edge computing device includes software executable by a processor of the at least one edge computing device enabling the at least one edge computing device to operate locally when connected or disconnected from one or more portions of the network.
(Original) The computer-implemented method of claim 7, wherein the one or more current state data comprises an operational characteristic of the at least one device of the distributed environment.
(Original) The computer-implemented method of claim 7, wherein the one or more current state data comprises an alarm condition of the at least one device of the distributed environment.
(Original) The computer-implemented method of claim 7, wherein the network includes a supervisory control and data acquisition (SCADA) system operationally coupled to the cloud platform and the distributed environment.
(Original) The computer-implemented method of claim 16, wherein the supervisory control and data acquisition (SCADA) system comprises a human-machine-interface (HMI) logic 
(Original) The computer-implemented method of claim 17, wherein the at least one edge computing device includes the human-machine-interface (HMI) logic.
(Original) The computer-implemented method of claim 7, wherein the network includes a historian module supporting data retrieval operations from the distributed environment including time-series data from the at least one device, wherein the time-series data comprises the one or more current state data.
(Original) The computer-implemented method of claim 7, wherein the at least one device of the distributed environment includes one or more of pressure sensors, temperature sensors, motion sensors, density sensors, weight sensors, viscosity sensors, accelerometers, servos, contactors, switches, limit switches, solenoids, motors, valves, heaters, heat exchangers, pumps, fans, boilers, turbines, generators, conveyors, augers, elevators, mills, drills, presses, and manufacturing equipment.
Allowable Subject Matter
Claims 1-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN DOAN whose telephone number is (571)270-0162.  The examiner can normally be reached on Monday - Friday 8am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TAN DOAN/Primary Examiner, Art Unit 2442